 In the Matter of CHAMBERLAIN CORPORATION AND AMERICAN WRINGERCOMPANY, INC.andUNITEDRUBBER WORKERSOF,AMERICA, LOCALNo. 177, AFFILIATEDWITHTHE C. I. O.Case No. C-1786.-Decided Deceniber 12, 1941Jurisdiction:washing-machine wringer manufacturing industry.Unfair Labor PracticesInterfei ence, Restraint, and Coercion.false or reckless imputation of improper,action to -union members coupled with thi eat to close down plant, andderogatory statements concerning the union by supervisory employeesheldviolative of Section 8 (1)Discrimination:lay-off of three union officers while men with less, seniority,retained ; discharge of two union officers and an active union member notjustifiedwhere it is apparent that the reason given for such discharge isa mere pretext to enable respondent to rid itself of union adherents; dis-criminatory assignment of work in the plant, charges of, dismissedRemedial Orders:back pay awarded to those employees discriminatorily laidoff and later reinstated ; reinstatement and back pay ordered as to thoseemployees discriminatorily discharged.Practice and Procedure:complaint dismissed as to parent company of respond-ent where no indication on present record that order against parent is neces-sary in order to insure effectiveness of order made against respondent.Mr. Lee Loevvnger,for the Board.Swisher, SwishercCCohrt,byMr. B. F. SwisherofWaterloo,,Iowa, for the respondents.Mr. Leonard G. Berg,of Eau Claire, Wis., for the Union.Mary M. Persinger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges 1 duly filed by United RubberWorkers of America, Local No. 177, affiliated with the C. I. O.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighteenth RegionThe original charge was filed Maich 18,a supplemental charge May 20, and an amendedcharge September 30, 194037 N L. It B., No. 83499 .500DECISIONS OF NATIONAL LABOR RELATIONS, BOARD(Minneapolis,Minnesota),issued its complaint dated September30, 1940, against Chamberlain Corporation,herein called the respond-ent, and American Wringer Company,Inc.,Waterloo,Iowa, hereinjointly called the respondents,alleging that they had engaged in and-were engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and(3) and Section 2 (6) and (7).of the National Labor Relations Act, 49 Stat.449, herein called theAct.Copies of the complaint and notice of hearing thereon were.duly served upon the respondents and the Union.The complaint,as amended at the hearing,alleged in substancethat the respondents (1) on certain named dates laid off or dis-charged J. E. Hartson,2Richard Elder,Rumbly B. Tanner, Buryl'Trebil, and Leo Kramer,herein referred to collectively as the charg-=ing employees;and have since refused to reemploy Tanner, Trebil,and Kramer,because they joined and assisted the Union and engaged:in concerted activities for the purpose of collective bargaining and.othermutual aid and protection;(2)discriminated against the,charging employees except Richard Elder, since on or before Febru-ary 4, 1940,by giving"less remunerative work than was formerly'given to said persons and each of them, and less remunerative workthan was given to other employees in said Plant"; (3) advised,urged,threatened,and warned their employees to refrain from becomingor remaining members of the Union or from assisting the Union in.any way; and(4) by the foregoing and by other acts,interferedwith, restrained,and coerced their employees in the exercise of the-rights guaranteed in Section 7 of the Act.The respondents filed answers on October 10, 1940, in which theyin substance denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held from October 21 to 25, 1940,:atWaterloo, Iowa, before Charles E.Persons,the Trial Examiner.dulydesignated by the Chief Trial Examiner.The Board andthe respondents were represented by- counsel,and the Union by arepresentative;all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the be-ginning ofthe hearing,American Wringer Company, Inc., filed a.motion that the complaint be withdrawn or dismissed as to it.Thismotion was denied.The respondent filed a "Motion For SeparateTrial,"for reasons stated.This motion was also denied. These-motions were renewed and again denied at the conclusion of theBoard's presentation of its case.At the conclusion of the hearing,2Hartson's name is carried on the respondent's records as Jacey E Hartson,and he was.designated as James Rartson on court records intioduced in the record as Respondent,Exhibit No 8 CHAMBERLAIN CORPORATION501the motions were again renewed, were then taken under, advisementby the Trial Examiner, and were denied in his'Intermediate Report.At the conclusion of the hearing counsel for the Board moved toamend paragraph 9 of the complaint by dismissing such portion ofitas referred to Richard Elder.'This motion was granted.Healsomoved to conform the pleadings to the proof in such "imma-terialvariances as names and dates."The motion was grantedwithout objection.During the course of the hearing the Trial Examiner made variousrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that, except as noted below, no prejudicial errors werecommitted.The rulings are hereby affirmed, with the exception notedbelow.A brief was filed with the Trial Examiner by the respondents.Thereafter, the Trial Examiner issued his Intermediate Report,dated January 10, 1941, copies of which were duly served upon allparties.The Trial -Examiner found that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the Act, and recommended that the respondents cease anddesist therefrom, and take certain affirmative action.He furtherrecommended that the complaint be dismissed insofar as it allegedthat the respondents discriminated in the assignment of jobs.On February 6 and February 19, 1941, respectively, the respondentsfiled exceptions to the Intermediate Report and a brief in support ofsuch exceptions.No request for permission to argue orally beforethe 'Board was received from any of the parties.The Board hasconsidered the exceptions to the Intermediate Report 'and the briefsfiled by the respondents, and insofar as the exceptions are inconsistentwith the findings, conclusions, and order set forth below, finds themto be without merit.Upon the entire record in the, case the Board makes the following :FINDINGSOF FACT.I.THE BUSINESS OF THE RESPONDENTSChamberlain Corporation is an Iowa Corporation with its principaloffice and place of business at Waterloo, Iowa. It is engaged in theproduction of washing-machine wringers which it sells to manufac-turers of washing machines and to wholesale distributors.The ap-proximate value of its purchases from October 1, 1939 to September4Section9 of the complaint alleged insubstance that the respondentsdiscriminatedagainstthe charging employees by giving "less iemunerative work than was formerly given to saidpersons andeach of them,and less remunerativework than was given to other employees insaid plant "433257-42-voL 37-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD30, 1940, was about' $672,000, and a large, proportion of these werereceived' from States other than Iowa. - During the same period therespondent shipped to customers outside Iowa, products amountingin value to approximately $1,400,000.The respondent employed about384 persons at the Waterloo plant at the time of the hearing.-AmericanWringer Company, Inc., a Rhode Island corporationhaving its office and principal place of business in Woonsocket, RhodeIsland, is the parent of the respondent and as such was held jointlyresponsible by the Trial Examiner for the respondent's unfair laborpractices.But since the record, as it now stands, does not indicatethat it is necessary that any order be made against the parent in orderto insure the effectiveness of the order we shall make against the sub-sidiary, 'or otherwise to effectuate the policies of the Act, we shalldismiss the complaint with respect to American Wringer Company,Inc.II. THEORGANIZATION INVOLVEDUnited Rubber Workers of America, Local No. 177, affiliated withthe C. I. 0., is a labor organization, admitting to membership em-ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background: interference, restraint, and coercionLate in 1939 the employees in the punch-press department of theWaterloo plant became dissatisfied with a work schedule which calledfor a 12-hour shift on alternate days.A petition was circulated dur-ing the night shift and signed by a number of employees, protestingagainst this practice.J. E. Hartson, an employee, was asked by somefellow employees to undertake the securing of signatures among the'men on the day shift.He declined to do so, proposing rather thatan attempt be made to organize the plant.Under his leadership cer-tain C. I. O. officials were approached and sometime in January 1940,an international representative of the United Rubber Workers cametoWaterloo and assisted the respondent's employees in their effortsto organize.A meeting was held on January 15, 1940, members weresecured, and sometime in February, temporary officers, later madepermanent, were elected.These officers were Hartson, president;Leo Kramer, vice president; Rumbly B. Tanner, treasurer; and Rich-ardElder, secretary.Early in February, steward buttons weresecured and were thereafter worn regularly by the fourunion officers.In March the Union received its charter and distributed buttons tothe members, who wore them openly in the plant.Membership intheUnion was concentrated principally in the press department,although there were members scattered throughout the plant.Hart- CHAMBERLAIN CORPORATION503son testified that the maximum number of members in the pressdepartment was about 60 and was obtained sometime in March 1940.Early in February, on the same day that the officers of the Unionfirst wore their steward buttons to work, Nicholas Etten, the respond-ent's vice president and general manager, called the day shift of thepressroom together.The men were told to stop their machines; thatthe meeting would last about 45 minutes, and that they would be paidfor the time lost.At this meeting Etten discussed reports that certainof the pressroom operators were not at all times receiving the guaran-teed minimum wage of 45 cents an hour.At the close of the meeting,Etten stated that he knew there was a'labor organization in the plant,and that he had received reports through the mother of a certainpunch-press helper that this employee had been threatened with.physical violence if he'continued in his refusal to join the Union.Etten stated further, in substance, that if he heard about any morethreats to compel membership in the Union, he would spend his' lastdollar in placing any man guilty of such' practice "behind the bars";and also that he was the owner ,of most of the patents used in theplant, and that if there was any more "violence going on caused froma union in the shop," he would walk out with his patents and theworkers would find themselves unemployed.The respondent contends that Etten's statements to the employeesconstituted merely an honest effort on his part to maintain disciplinein the plant.We do not believe either that the statements were madein good faith, or that they were designed to maintain discipline. Berg,the international representative of the Union, testified that after Et-ten's speech, he, Berg, offered to cooperate in apprehending the man al-leged to have made the threats, but that Etten refused to give him theman's name or to tell him to whom the threats were made. At the hear-ing Etten admitted this, and stated that he himself had never inquiredabout the identity of the employee who had been threatened until "acouple of days ago" and that he had already forgotten the employee'sname.Under these circumstances we find that Etten either fabricatedthe whole incident concerning the threats to the punch-press helper,to serve as a basis for his attack on the Union, or that he acted inreckless disregard of whether the basis for the attack was true or false.It is obvious, therefore, that Etten's statements were made not in orderto, maintain discipline, but to interfere with and intimidate hisemployees with regard to their union activities.Moreover, we are ofthe opinion, and we find, that the remarks were in no event proper,since they went beyond the,scope.of legitimate disciplinary action.They served to place employees in the pressroom on notice that Ettendisliked and distrusted the Union, and that he intended to penalizenot only any worker who should be guilty of threats, but all the em- 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees whether innocent or guilty,' if there was any more "trouble"arising from union activities.Hartson testified that, shortly after Etten's speech, in the courseof a conversation which he had on February 15, with Sabe Hellman,pressroom foreman, and Gene Miller, work scheduler in the press-room 4 relative to conditions in the shop, Miller said that "theywouldn't stand for organization out there at all," and that "that hadbeen tried before, some of the fellows had spent their money, and who-ever was at the head of the Union had run off with the money be-fore . . . they ever got a charter and it just wouldn't work out."Leo Kramer, the Union's vice-president, testified that similar state-ments were made to him on the first day he wore his button in theshop, by Vince Barnard, Hellman, and Floyd Ransom, all of whomwere pressroom foremen.He quoted Ransom as follows :A.Well, he just wanted to know what organization we belongedto, this United Rubber Workers of America, what it was about,whether it was A. F. of L. or C. I. 0., and so I told him, and hewanted to know how it was operated, and I tried to explain to himthe best I could.He seemed-to be under the impression about the money endof it, where the dues were going.Q.What did he say?A.Well, he said, "The last time they tried to organize in here,the fellows paid their money and didn't even, get their charter,or anything, and when it was all over with the fellows that werethe head'of it had taken the money and left and," he said, "itwould be pretty tough to have the boys get together again."I told him we was going to try it, tough or not.-Richard Elder, secretary of the Union, testified that on May 11, 1940,he had a conversation with Howard W. Boslough, an inspector in thepressroom,5 concerning some drainboards and dies that had been sentto another shop to be fabricated.Elder stated to Boslough° that therespondent must be quite busy if it had to send work out, whereuponBoslough retorted, according to Elder :s The record indicatesthat Miller's duties as work scheduler in the pressroom were of aclearly supervisory characterIt was shown that because the presseswere rated differently,the amount an operatormight earnwas dependent on the press to which he wasassigned.and that this in turn depended on the decisionof Miller,who gave ordersto theforemen con-cerning the assignmentofmen to thepresses.We find that Miller is a supervisoryemployee6The record indicates that inspectors in the pressroom have the duty of checking andapproving the quality of work produced by a pressoperatorand of stopping the operation.ifthe operatoris doing his work improperly.We find thatBosloughis a supervisory employee CHAMBERLAIN CORPORATION505He said "No," he said, "That is not it."He reached up andtapped the union button that I had on my cap and he said, "That,is it; that is the reason, right on account of the union."And a short time later Boslough added, according to Elder:He says "Yes sir," and he says, "I know that for sure," he says,"But for Christ's sake, don't quote me as having said anything likethat."He says, "I am in no position to be quoted."Gerald Clark, an employee, testified that on.May 25 Foreman Hell-man asked him where he had obtained his union button and how muchit had cost him.After Clark had answered these questions, Hellman,according to Clark's testimony; said: "You might as well give me thetwo dollars for all the good it will do you.We tried that a whileback and it never worked.The only thing you fellows would do isstrike."Clark also testified that in an interview with Guy M. John-son, personnel manager, on April 26, 1940, relative to Clark's return-ing to work affer having 'broken a die, Johnson inquired whetherClark's union button,signified the Rubber Workers or a C. I. 0. organi-zation, and upon being told that the Rubber Workers was a C. J. 0.union, Johnson stated "That he didn't know why the fellows wantedto join the God damn Union." Johnson, when called as a witness bythe respondent, stated that it was "entirely probable" that he had madethis remark and added, "The whole burden of my story was that thisman could get fair treatment, whether he belonged to a union orwhether he did not, and as far as I could see, it was wholly unnecessarythat he had to join a union (in) order to get redress for wrongs."Neither Hellman nor Miller controverted the testimony of Hartson.Bernard, Hellman, and Ransom denied the statements ascribed tothem by Kramer.Hellman also denied, Clark's testimony, and Bos-lough denied that he made the statements ascribed to him by Elder.The Trial Examiner, who had an opportunity to observe the demeanorof the witnesses, found that the statements referred to above weremade by the supervisory employees.Upon the entire record, includ-ing Etten's speech, the admissions of Johnson, and the uncontradictedtestimony of Hartson, we concur in this finding.We find that by theforegoing statements of Etten, Miller, Bernard, Hellman, Ransom,Boslough, and Johnson, set forth above, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Di$cri/n ination in regard to hire and tenure of employment(1)The lay-offsWithin approximately 4 months after the beginning of organiza-tional activity at the Waterloo plant, all four of the Union's officers, 506DECISIONS OF -NATIONAL LABOR RELATIONS BOARDand one of its most active members, were laid off or-discharged bythe respondent.The Trial Examiner found that these employees werelaid off or discharged because they joined and assisted the Union andengaged in concerted activities for the purposes of collective bargain-ing and other mutual aid and protection.The respondent takes ex-ception to these findings.In February 1940 production in the punch-press department Was inadvance of the operations next in line, and Vice President Ettentherefore ordered reduced production in the punch-press department.The respondent determined to reduce the force in this departmentfrom four shifts to three.Christensen, the plant manager, togetherwith Miller, Johnson, and the three pressroom foremen considered themen in the four shifts and made lists of men, selected for retentionsufficient in number to man three shifts.The foremen work on hoursnot coincident with those of the men and each of the three foremen hadknowledge of the abilities of the men on all the four shifts.Johnsonhad a general seniority list for the plant which the supervisors alleg-edly consulted where men under consideration for the lay-off were ofequal ability.In such cases the man older in service was supposed tohave been retained.As a result of this conference 22 or 23 men in thepunch-press department were laid off on February 23. In addition,the supervisors selected three or four employees who would be laidoff if men at the time sick or temporarily out of the shop returnedto their posts.In the outcome, three of the Union's four officials werelaid off-Hartson on February 23, and Tanner and Elder'on March 2.These three employees were experienced in punch-press operations.'Nevertheless, according to their undenied testimony, they were laidoff while men with less seniority were retained in the pressroom.Moreover each of them testified, without contradiction, that his workhad never been criticized, and that at the time of the lay-off, his fore-man had told him that his work was satisfactory.?All were active union members as well as union officers.Hartsonwas the first man to join the Union in January 1940.As stated above,8IIartson was first hired in the punch-press department about the middle of September1934, resigned in June 1935,and was rehired on January 11,1939This finding is basedon Hartson's testimony.Johnson,the respondent's personnel manager, did not deny thatHartson had been first employed by the respondent in 1934,and admitted that the respond-ent's records, which placed Hartson's initial employment in the punch-press department inJanuary 1939,were sometimes unreliable.Tanner wa:first employed in the punch-pressdepartment on October 4, 1939, laid off on March 2, 1940,rehired on March 23 and dis-charged on April 23, 1940. Elder was hired on October 6, 1939, in the punch-merit was laid off on March 2,1940,was rehired on March 23 and resigned on August 9,1940-SWhen Ilartson protested to Christensen that some of the men left in the shop had beenthere only 2 weeks or so,Christensen said that he could not understand it, that Ilartson'swork had always been average or above, that he was a good operator,and that the foremanhad made out the list for lay-offsHartson then went to his foreman,Hellman, who saidthat he had had nothing whatever to do with the list. CHAMBERLAIN CORPORATION507,he had taken the lead in initiating the effort to form a local union.He was also active in soliciting memberships and testified that he hadsecured "a good number."As an official of,the Union, Tanner wasone of the first to wear a union button in the plant and was also activein soliciting memberships, having secured the applications of 15 or 20employees.On March 1, he, together with Elder and Berg, theUnion's international representative, passed out copies of the UnitedRubber Workers' paper at the plant, distributing some 50 copies beforeand after his shift that day. It will be noted that both he and Elderwere laid off when they next reported, for work. In addition to hisactivities as a union official and in the wearing of a union button,Elder testified that he discussed the benefits of union organizationwith everyone, including, "storekeepers and men on the street," andsolicited members.Hartson, Tanner, and Elder, together with Berg, had an interviewon March 4 with Christensen, at which time Berg stated to Chris-tensen that the Union felt that there was discrimination in the lay-offof these union officials.Christensen denied that this was true andascribed the lay-off to inefficiency.He first denied that he had knownof their union membership and positions as officers.Later in thissame meeting, however, he stated that not all union officers had beenlaid off since another was still at work.This reference was to LeoKramer.Christensen admitted at the hearing that this, account ofthe interview was substantially correct "excepting that after these menwere laid off, it was told to me that there was still further unionofficers in the plant."On March 22, 1940, Ryder, a Field Examiner for the. Board, inter-viewed Christensen.The record does not specifically disclose the sub-ject of the interview.However, that same day the respondent senttelegrams to Hartson, Elder, and Tanner, stating that if they wereunemployed they should report to the plant.Elder and Tanner didso, and were returned to their jobs on March 23.Hartson, after somedelay, applied to Christensen and finally to Etten for reemploymentand was rehired on April 11.8Hartson was still working at the timeof the hearing; Tanner was discharged on April 23,1940; 9 and Elderresigned on August 9, 1940, because of an accident.There can be no doubt, and we find, that the respondent was awareof the union activities of Hartson, Tanner, and Elder.When theyfirst wore their steward buttons to work, the buttons aroused comment8,25, and26 in jail,,and was on March 26 paroled after a plea of guilty.We have considered Hart-son's plea of guilty in evaluating his credibility.It may be noted that we have relied on notestimony of Hartson except that which was corroborated by other witnesses or that whichwas undenied.8 See Section III^B 2,Infra 508'DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom various supervisors in the pressroom.Hartson, Tanner, andKramer testified that their buttons were examined by the pressroomforemen, as well as by Christensen and Etten.Christensen and theforemen did not deny that they had examined the buttons.AlthoughEtten denied that he had ever seen any of the buttons, we find his denialinherently incredible, since he called the meeting referred tosupra,onthe day the buttons were first worn by the officers and then stated thathe knew that there was a labor organization in the plant.Moreover,the paper which Elder and Tanner had distributed at the plant gatecontained an article stating the names of the four union officials.Burl Trebil testified without denial that he saw a copy of this paper ona table in the. pressroom foremen's office on March 1, the day beforeTanner and Elder were laid off.Miller testified that his knowledgeof the attempt to organize the plant began "when there were someunion papers around the plant."That the lay-off of the three union officers was discriminatory is alsoclear from the record.As stated above, the respondent allegedlyretained men with seniority if they had equal ability with those laidoff.It was undeiiied, and we find, that Hartson, Tanner, and Elderhad seniority over numerous employees who were retained in employ-ment.It was also undenied, and we find, that none of them had everbeen reprimanded for poor work and that each of them was told byhis foreman at the time of the lay-off that his work had been satisfac-tory.Indeed, no explanation was advanced by the respondent, eitherat the time of the lay-off or at the hearing, as to why Hartson, Tanner,and Elder were laid off while numerous employees, whose period ofemployment had been very brief, were retained ; nor was there anyattempt to show that those retained were more efficient than the threeunion officers.We are convinced from all the facts related above, including ourfindings that the respondent had shown itself hostile to the Union andthat it was aware of the union activities of Hartson, Tanner, andElder, as well as the inadequacy of the, explanation given by the re-spondent for the lay-off of the three men, that Hartson, Tanner, andElder were laid off because of the prominent part they played in unionactivities in the pressroom.Our findings in this respect are furtherstrengthened by our findings in Section III B 2,infra,that the re-spondent, shortly after the lay-offs in question, discriminatorily dis-charged Leo Kramer, the remaining union officer, Tanner, and BurylTrebil, whom the respondent had identified with Tanner and Elderas a leader in union affairs.We find that the respondent, by laying off J. B. Hartson on February23, 1940, and Richard Elder and Rumbly B. Tanner on March 2, 1940,discriminated with regard to their hire and tenure of employment, CHAMBERLAI' CORPORATION509thereby discouraging membership in the Union and interfering with,restraining, and coercing its.employees in the exercise of the rightsguaranteed in Section 7 of the Act.(2)The DischargesRumbly B. Tannaer.After his return to work on March 23, 1940,Tanner continued in the respondent's employment until April 21, 1940.He last worked on a night shift on Sunday, April 21, and was sched-uled to return to work on Monday morning.However, he felt ill onSunday night and requested Elder, who was to work on the next shift,to tell Foreman Ransom, supervisor of the'Monday shift, that he wasill and would be unable to come in for that shift.Elder did so, andthereafter reported to Tanner that Ransom had expressed his agree-ment that Tanner should remain away from work.10Tuesday and Wednesday were Tanner's scheduled days off.OnWednesday he received a separation notice signed by Personnel Man-ager Johnson, which was postmarked 7: 30 p. m. on Tuesday, at whichtime Tanner had been out of the plant but two days and had missedonly his Monday shiftWhen questioned at the hearing concerningthe notice, Johnson stated that Miller had reported to him that Tan-ner was absent without reporting the reason, that he, Johnson, hadcalled Tanner's home and had been told by "some lady" that Tannerwas not sick, and that no reason had been given for his failure to reportfor duty.Although Miller testified concerning the incident, he didnot explain why he thought that Tanner was absent without reportingthe reason, nor did he explain whether he had consulted ForemanRansom before coming to this conclusion.Tanner testified that heremained at home throughout the three days, except for one hour onMonday when he went out to get some medicine, and that no call hadbeen received' at his home from the plant during the three days he wasabsent.In this he was corroborated by his wife who testified thatshe had been at home practically the entire time in question, and thatshe was there during the period Tanner had gone out to get themedicine.The notice received by Tanner contained in printed form alterna-tive reasons which might be indicated for separation from employ-ment-one reading "Misconduct in connection with work," and theother, "Quit voluntarily without 'good cause."The first of these rea-sons was the one checked on the notice received by Tanner.Milleradmitted at the hearing that since Tanner had merely failed to appearfor work the reason assigned for separation should have been "Quit10 This finding is based onthe testimonyof Elder andTanner, which we credit,as did theTrial Examiner.AlthoughRansom testified that he did not remember Elder's reportingthat Tanner was sick, be did not deny that Elder had done so. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoluntarily without good-cause" rather than the one given.No ex-planation was advanced concerning the alleged misconduct of Tanner.Under all the circumstances,we find that Johnson's testimony thathe discharged Tanner after one day's absence from work because hewas told by an unidentified woman that Tanner was not sick, is notworthy of belief.There is no evidence in the record that the respond-ent was inthe habitof treating its absent employees in such summarymanner, or that any other employee was ever discharged for anunexplained absence of one day.In any event, as we have foundabove, the reason for Tanner's absence had been reported to Ransom,Tanner's immediate superior.In view of our findings above, thatTanner's union activity was well known to the respondent,and that hewas discriminatorily laid off on March 2,1940, and in the light of therespondent's unconvincing explanation of his dischargeon April23,we are of the opinion, and we find, that the respondent seized uponTanner's involuntary absence from work, of which absence and thecause.thereof it was fully informed.,as an excuse for precipitatelydischarginghim and ridding itself of an active and outstanding mem-ber of.the Union.We find, as did the Trial Examiner, that by suchdischarge,the respondent discriminated in regard to his hire andtenure of employment,thereby discouraging membership in theUnion, and interfering with,restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Buryl Trebilwas first employed by the respondent in April 1931.He worked off and on until December 1938 and he thereafter workedsteadily until his discharge on May 8, 1940.He was closely asso-cited with Kramer, the Union's vice president and worked with himin soliciting members.He wore his union button in the shop, and onthe occasion when Berg, Tanner, and Elder were passing out unionliterature,Wilson, the night superintendent,said to him : "I see acouple of your buddies out in front."'Wilson was not called by therespondent to explain this remark.We find, as did the Trial Exam-iner, that Trebil'sunion membership and activity were known tothe respondent.On May 6, Trebil was directed to operate the toolroom press. Thispress was located in a room somewhat removed from the regularpresses.It was used in especially busy periods and also for the pur-pose of testing dies that had recently been repaired or were in processof being repaired.When Trebil began to operate the toolroom press,he discovered that it was producing defective parts.He called thisto the attention of Foreman Bernard and Inspector Bacon, both ofwhom were present.Bacon and Bernard attempted to fix the press.Bacon also undertook to operate the press with about the same resultsas Trebil had secured.Bernard informed Trebil that he was working CHAMBERLAIN CORPORATION511on a rush job.Bacon and Bernard instructed Trebil to continue tooperate the press.Bacon also instructed Trebil to keep the defectivepieces separate.After operating the press for about 3 hours, Trebilwas assigned to another job.Although Bacon visited Trebil at leastthree times during this period, and although Bernard was present atthe close of the period, neither Bacon nor Bernard made any commenttoTrebil about his work on` the toolroom press.The foregoing isbased on Trebil's uncontradicted testimony.Bernard assigned Kramer to the toolroom press some three-quartersof an hour before the end of the shift, and Kramer continued theoperation during that period.Kramer testified that the results wereiznp: rfect and that he had the following conversation with Bernard:[Kramer said:] Do you want me to run this machine the wayit is-Bernard said "Go ahead, there is rush orders for them andthey need them." I [Kramer] said : "They are in pretty badshape, they are coming out scrap."He said "Go ahead and runthem anyhow."Kramer testified also that when he showed the scrap to Bacon, Bacon"just threw up his hands and walked away."Bacon did not appear as a witness. Bernard denied that he hadtoldKramer to operate the press if it was defective, asserting:"I do not believe he told me it was producing scrap." The TrialExaminer found that Bernard's testimony was marked by lack ofexact recollection bordering at times on evasiveness.We agree withthis finding.In view of the uncontradicted testimony of Trebil setforth above, the unexplained failure of Bacon to appear as a witness,and the unsatisfactory character of Bernard's testimony, we acceptthe testimony of Kramer and find that the output-on the toolroompress during the period of its operation by Kramer was also im-perfect, and that Bernard made the statements and Bacon acted inthe manner described by Kramer.Trebil testified that the scrap produced was due solely to thedefective press, and that he had not operated the press in an impropermanner.Miller,Christensen, and Bernard testified, in substance,that Trebil did mishandle the press.The Trial Examiner, who hadan opportunity to observe the demeanor of the witnesses and theirreaction to cross-examination, found that the "faulty output was dueto the condition of the machine." ` In view of the facts set forthabove concerning the operation of the press by Trebil and Kramer,and the statements and behavior of Bacon and Bernard relativethereto, as well as the failure of Bacon to testify that Trebil was atfault, the vagueness of Bernard's testimony, and the fact that Millerand Christensen did not personally observe Trebil operate the press, 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe agree with the Trial Examiner that the defective results producedwere due solely to the condition of the press,and we find that Trebilwas not responsible for such results.The following day, Bacon reported to Miller that a large numberof defective parts had been run on the toolroom press.Miller there-upon went into the plant and inspected the parts,took,half a dozenof them to his desk, and told Bernard to send Trebil to him whenTrebil reported to his next shift.Miller testified that Bacon didnot tell him who had produced the defective pieces and that helearned of Trebil'sparticipation in the operation of the toolroompress from Trebil's time card.Although Miller claimed that theproduction of scrap had been reported to him before,he was unableto remember when or how many times this had been done.He wasalso unable to remember any other occasion on which he had made apoint of going into the plant and inspecting scrap which had been run.WhenTrebilreportedtoMiller,"Millersuggestedthat he mightbe laid off for a few days because of the faulty work on the toolroompress.Upon Bernard's protest, however,that he was short handed,Miller instructed Trebil to return to work and to report to Christen-sen the following day.Miller admitted at the hearing that normallyhe was responsible for disciplinary action in the pressroom, thatChristensen rarely participated personally in a discharge from thatdepartment, and that when he sent Trebil to Christensen,he did notrecommend that Trebil be discharged.The following morning, Trebil reported to Christensen that Millerhad instructed him to see'Christensen because he"had some scrapthe night before."Christensen remarked that he could not retainmen who produced scrap.Trebil testified and Christensen admittedthat, during the conversation,Trebil explained to Christensen thatthe press was defective and that he had continued to operate itbecause he had been directed to do so by his supervisors.Christensen'stated that he was going to prevent scrap "if he had to dischargeall the men in the press department."Trebil and Christensen en-gaged in an exchange of words about the employees' alleged practiceof operating the presses at excessive speeds in order to earn morethan the base rate."The record discloses that there was general11'And he [Christensen] says,"You fellows that has been out building harvesters comein here and think you can sit right down to a job end run it wide open,just so you canmake more than the base rate which is 45 cents an hour."Hesays,"we can't have nofellows like that "I told Air Christensen that I wouldn'twork out in the press department if I couldn'tmake over 45cents an hourAnd he says,"well, you have got the wrong attitude"He says, "I would adviseyou to quit " CHAMBERLAIN CORPORATION513dissatisfaction in the pressroom concerning the rating of the pressesand that Etten, in his speech on February 7 (referred tosupra)stated, in substance,that he desired the earnings of every pressmanto be above the minimum;and that he intended to have the pressesrerated so that the men could "make some additional money."Atthe close of the conversation,Christensen discharged Trebil on theasserted ground that he had"the wrong attitude."At the hearing,Christensen did not explain wherein Trebil had demonstrated anobjectionable attitude.12Christensen,claimed that he believed thathe had discharged others for an' improper"attitude"but he wasunable to remember the names of, or otherwise to identify, suchpersons.Christensen admitted at the hearing that he had no personalknowledge concerning Trebil's performance on the press prior, toTrebil's-reportingto him and thathe had,without investigation andwithout consulting either the foreman or the inspector concerned,,andwithout inquiry as to the condition of the press, dischargedTrebil.This summary action, Christensen admitted,was contraryto his general practice of making a discharge only on his own observa-tion or after recommendation of a foreman and a thorough investi-gation by him.AlthoughBernard and BaconWere mildlyreprimanded by Millerand Christensen,they were not otherwise disciplined because of theirresponsibility for the running of scrap on the toolrooni press.More-over,Elder testified without contradiction,and we find,that onMay 16,1940, he was working with another employee who ran alarge amount of scrap and that Miller was there and saw theI says,"No," I says,"Iwon'tquit,but you are the boss here,and if you don'twant me here, why, that is up to you"I says,"You can discharge me and dischargeall the men in the press department but you will still be getting scrap "The respondent called Christensen as a witness but did not question him about Trebil ondirect examinationOn cross-examination Christensen testified that Trebil"said he had runsome bad pieces, and that lie couldn't help it because a die was broken, and if he was tocollect day sate he would have to slow up and clue to the condition of the die, it wasimpossible to run good pieces "On redirect examination,Trebil categorically denied that he told Christensen that be hadoperated the toolroour press in an improper manner and the respondent did not furtherexamineTrebilconcerning the incidentUpon the entire record,including the ambiguityof Christensen's testimony, and the above-found facts relating to the operation of the tool-room piess we ci edit Trebil's denial and find that he did not admit in his conversation withChristensen preceding his discharge that he had operated the.toolroom press in an impropermanner-12On cross-examination Christensen stated that he could not "explain an attitude "Inanswer to the general question,"What do you mean by a man's attitude as differentiatedfrom any overt words or act,"he replied generally ."Well, whetherliehas a chip on hisshoulder or not that explains it "But Christensen did not assert that he found that Trebilhad carried"a chip on his shoulder"Although it "Foreman's Estimate of Employee Value" characterized Trebil as taking "theattitude that it is all right to run junk so as to make the money lie thinks be should make,"this alleged estimate was madeafter,Trebil's' discharge and was prepared by Miller whoadmittedly d'd not participate in the decision to discharge Trebil 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee run the scrap, but neither reprimanded nor discharged him.Miller was not questioned at the hearing about this incident.Al-though Miller testified that he had discharged men for runningscrap, he was unable to remember whom, or how many, he haddischarged for this reason, or when he had discharged them.In sum, Trebil operated a defective press upon orders from hissuperiors, and he did not operate the press in an improper manner.Miller did not propose that Trebil be discharged for his performanceon the press.Christensen,who discharged Trebil, admitted thatitwas not his, practice to make a discharge without investigationand without consulting either the foreman or the inspector concerned,and without inquiry as to the condition giving rise to the discharge.He also admitted that Trebil explained to ' hiin that he had onlycontinued to operate the press upon orders from his supervisors.Bacon and Bernard, who directed Trebil to operate the faulty press,were not discharged.Under these circumstances, we find, as didthe Trial Examiner, that the respondent did not discharge Trebilfor running scrap or for operating the press improperly.The respondent contends that Christensen discharged Trebil pri-marily because of his "attitude."Christensen's testimony in thisconnection, however, was vague and indefinite.Moreover, the recorddoes not disclose that Trebil's attitude or behavior was improperat the time of his conversation with Christensen preceding his dis-charge or at other times.As we have found above, no showingwas made that Trebil acted- other than in the manner directed by hissupervisors.Trebil was an active .Union member.He had workedclosely with Kramer, the Union's vice president, and had been identi-fied by Night Superintendent Wilson as a "buddy" of Tanner andElder.Finally, the respondent was hostile to the Union.The fore-going facts convince us, and we find, that Trebil was dischargednot for manifesting an objectionable attitude, but because of hisunion membership and activity.We find, as did the Trial Examiner, that by discharging BurylTrebil, the respondent discriminated in regard to his hire and tenureof employment thereby discouraging membership in the Union, andinterferingwith, restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act.Leo Kramerwas first employed by the respondent in 1926.Heworked for about a year and a half in the assembly department andquit.The records of the respondent show that he was hired againon June 1, 1935, at 40 cents an hour as a press operator, that hispay was raised to 45 cents on March 15, 1937, and that he wasdropped on April 15, 1938.He was rehired on May 10, 1939, andcontinued to work until his discharge on May 8, 1940.Kramer was ,CHAMBERLAIN CORPORATION515vice president of the Union and' wore his steward button in theplant.He was also active in soliciting members, and secured unionapplications from 25 to 30 employees.As stated above, some three-quarters of an hour before the endof the shift on May 6, Kramer was assigned by Foreman Bernardto the toolroom press which Trebil had been operating.When theshift ended, Kramer had made some 320 strokes on the press, for,which lie would have received a piece-rate wage of 32 cents.How-ever, at the time Kramer was assigned to the toolroom press, he hadbeen working on a straight-time basis setting up another press.Since his piece-rate wage did not equal the amount he would haveearned had he continued to work on a straight-time basis, he toldTrebil to turn in the 320 strokes on his time card, and he, Kramer,turned in his card for straight time.JIThenMiller summoned Trebil to explain the defective pieces hehad produced, Kramer accompanied him as a union grievance man.Kramer, in an attempt to defend Trebil, told Miller that he also hadproduced some of the scrap. , Miller thereupon referred to the time _cards and discovered that Kramer had turned in straight time, forthe time he operated the press.Miller reported this fact to, Chris-tensen.When Kramer called on Christensen as a member of theunion grievance committee in Trebil's behalf, Christensen toldKramer that he was discharged for "cheating the Company by givingTrebel 320 pieces and not turning them in." 13Kramer protestedthat "it seemed to be a common practice around through the shop todo that.I have had strokes given to me, and nobody had ever doneanything about it."Christensen, however, reiterated his statementthat Kramer was discharged and the interview-ended.The respondent relies on the-fact that Kramer had violated com-pany miles and committed a dishonest act in transferring strokes toTrebil, as justification for his discharge.Miller produced at thehearing a set of rules promulgated 'in 1935 or 1936.He .testifiedthat when first issued, these rules were given a very wide distribution,and that not only was a copy posted in the pressroom where all theemployees could consult it, but a copy was also handed to each newlyhired pressman, when he went on duty.Rule No. 19 of these rulesreads: "any press operator found knowingly turning in a. wrongcount of the parts he runs will be dismissed."However, these ruleswere generally construed by the employees not to prohibit a transferamong themselves of strokes which had actually been run.ThusKramer testified that he did not give Trebil the strokes in violationof any rule that he knew of, and that he had done the same thing;13 It should be, noted that although Kramer was discharged allegedly for transferringstrokes to Trebil, the respondent never assigned this as a reason for Trebil'S discharge. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore, and had never thought anything of it.We believe,as did theTrial Examiner,that Kramer's action in freely disclosing to Millerhis transfer of strokes to Trebil,bears witness to the truthfulness ofthis testimony.Elder also testified that on March 29,ForemanRansom had given him 870 strokes that had been run by anotherman who had been sent home, and that he had also received strokestwice from an employee named Johnny Laughlin.,Harold Churchtestified that Foreman Ransom had given him strokes that had beenrun by an employee named Leroy Rehrens.He also testified- thatRansom himself had run strokes which he gave to Church.Kramer,Elder, and Church all testified that the transfer of strokes was freelypracticed in the shop, and that they had never been told that therewas a rule against such practice,nor did they know of anyone whohad ever been disciplined under the rule.Foreman Ransom admittedat the hearing that he had."lots of times"run strokes to help pro-duction along,and had given them to the man who was later assignedto the machine.The respondent contends that Ransom's case is different from thatof Kramer in that Ransom would have earned his weekly salarywhether or not he ran the presses,whileKramer would only havebeen paid on a straight-time basis if he had actuallyworkedstraighttime.However, -it is evident that the acts of both men in trans-ferring strokes resulted in the respondent'spaying an employee forwork which he had not done.WhenKramer gave 320 strokes toTrebil, the respondent,at that point,had suffered no pecuniary loss,since it would have had to pay Kramer for the strokes.WhenKramer, however,turned in straight time for' the time he had runthe strokes,he received three-quarters of an hour's pay for straighttime which he had not put in.But similarly,since Ransom was paida salary, there was no reason why the respondent should have paidhim for running a press,and yet whenhe did and gavestrokes toanother employee,that employee collected money whichhe had notearned and which the respondent otherwise would not have had topay.Yet Raxisom, by his on admission,freelypracticed thetransfer of strokes in the shop.The respondent contends also that the fact that men had never beendisciplined before for transferring strokes, is due to the fact that thepractice is difficult to detect from the time cards.We find it incredi-ble, however, in view of the testimony of Kramer,Elder, and Church,to the effect that the transfer of strokes was regularly and openlyaccomplished by the pressroom employees, and in view of Ransomsadmission that hehad often directedmen to turn in strokes which,they hadnot run, that the respondent was unaware of the practice.Indeed we think it clear,and we find,that the transfer of strokes CHAMBERLAIN CORPORATION517was regularly condoned by the respondent until such time as it wasdiscovered that Kramer had engaged in the practice; and that therespondent's rules were strictly construed in the case of Kramer, notbecause the respondent considered his offense serious, but because itwas eagerly seeking a plausible excuse for discharging a prominentleader in the Union.Kramer's position as union vice president, hisactivity in soliciting memberships and in presenting union grievancesto the management, when viewed in the light of our findings of therespondent's-discrimination against all the other union officers andone of its members, as well as the respondent's manifest hostilitytoward organization in its plant, convince us, and we find, thatKrasner also was singled out and discharged because of his unionactivity, rather than for any breach of plant rules.We find, as did the Trial Examiner, that by discharging LeoKramer, the respondent discriiinated in regard to his hire and tenureof employment, thereby discouraging membership in the Union, andinterferingwith, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.C.The-Alleged Discrimination in the Assignment of JobsThe Trial Examiner found that the evidence did not substantiatethe allegations of the complaint that employees at the Waterloo planthad been discriminated against in the assignment of jobs.No ex-ception has been taken to this finding.We have considered therecord and agree with the Trial Examiner.We shall thereforedismiss this part of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent -described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.,V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminated against J. E.Hartson, Rumbly B. Tanner, Richard Elder, Buryl Trebil, and Leo443257-42-VOL 37--34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDKramer with regard to their hire and tenure of employment.. Hart-son was laid off on February 23, and Tanner and Elder on March 2,1940.Theywere then reinstated effectiveMarch 23, 1940.14Tanner was thereafter unlawfully discharged, as were Trebil andKramer.None of these three has since been offered reinstatement.We shall, therefore, order the respondent to make whole J. E. Hart-son, Rumbly B. Tanner, and Richard Elder for any loss of pay theyhave suffered by reason of their discriminatory lay-offs, by paymentto each of a sum equal to the amount which he normally would haveearned as wages from the date of the discrimination against him toMarch 23; 1940, the effective date of his reinstatement, less his netearnings during said period.15We shall also order the respondent to offer to Rumbly B. Tanner,Buryl Trebil, and Leo Kramer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and to make wholeeach of them for any loss of pay he has suffered by reason of thediscriminatory discharge by payment to each of a sum of moneyequal to that which he normally would have earned as wages fromthe date of the respondent's discrimination against him, to the dateof the respondent's offer of reinstatement, less the net earnings ofeach during said period.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.United Rubber Workers of America, Local No. 177, affiliatedwith the C. I. 0., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-.ment of J. E. Hartson, -Rumbly B. Tanner,, Richard Elder, BurylTrebil, and Leo Kramer, thereby discouraging membership in alabor organization, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in14As found above, i3aitsor did not appear in response to the respondent's offer of rein-statement until April 11 1940i,Dv net earnings" is meant earnings less expenses sash as for transportation, room, andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for the unlawful dis-crunination against him and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workeis Union,Local 2590, 8 N L R B 440 Monies re-ceived for work performed upon Federal. State, county municipal, or other work-reliefpioects shall be considered as earningsSeeRepublic Steel Corporation vN L R B,311 U S 7 CHAMBERLAIN CORPORATION519the exercise of the -rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthemeaning of the Act with respect to the assignment of work attheWaterloo plant.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Chamberlain Corporation,Waterloo, Iowa, its officers,agents,successors, 'and assigns,shall :1.Cease and desist from:(a)Discouragingmembership in United RubberWorkers ofAmerica, Local No. 177, affiliated with the C. I. O. or in any otherlabor organization of its employees by discharging, laying off, orin any other manner discriminating in regard to their hireand tenureof employment or any terns or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Make whole J. E., Hartson, Rumbly B. Tanner,, and RichardElder for any loss of pay they may have suffered by reason of theirdiscriminatory lay-off, by payment `to each of them a sum of moneyequal to that which he normally would have earned as wages duringthe period from the date of such discrimination to the date of hisreinstatement, less his net earnings during said period;(b)Offer to Rumbly B Tanner, Buryl Trebil, and Leo Kramerimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(c)Make whole the said Rumbly B. Tanner, Buryl Trebil, andLeo Kramer for any loss of pay aach may have suffered byreason ofhis discriminatory discharge, by payment to each of them of a sum 520DECISIONSOF NATIONALLABOR RELATIONS BOARDof money equal to that which he normally would have earned aswages during the period from the date of such discrimination tothe date of the respondent's offer of reinstatement, less his netearnings during such period ;(cl)Post immediately in conspicuous places throughout, its plantinWaterloo, Iowa, and maintain for a period of at least sixty (60)consecutive days front the date of posting, notices to its employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2' (a), (b) and (c) of this Order; and(3) that the respondent's employees are free to become or remainmembers of the United Rubber Workers of America, Local No. 177,affiliatedwith the C. I. O. and that the respondent will not dis-criminate against any employee because of membership or activity inthat organization;(e)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith, andIT IS FURTHER ORDERED that the complaint be, and it hereby, is, dis-missed insofar as it alleges that the respondent discriminated againstits employees in the assignment of work at its Waterloo plant,, andIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed with respect to American Wringer Company, Inc.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.